                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:19CR28

        vs.
                                                                     ORDER
JOSHUA BRITT,

                      Defendant.

       The defendant appeared before the court on June 20, 2019 regarding Petition for
Action on Conditions of Pretrial Release [73]. Julie A. Frank represented the defendant.
Kelli L. Ceraolo represented the government. The defendant was advised of the alleged
violation(s) of pretrial release, the possible sanctions for violation of a release condition,
and the right to a hearing in accordance with the Bail Reform Act. 18 U.S.C. § 3148.
       The defendant entered an admission to violating condition(s) of release. The
Court took judicial notice of the petition and violation report. The court finds the
defendant freely, knowingly, intelligently, and voluntarily admitted violating release
condition (h). The Court further finds there is clear and convincing evidence that a
condition was violated. Therefore, the Court finds the defendant violated the Order
Setting Conditions of Release [33].
       The government requested an order of revocation and detention. The defendant
requested release on present or amended conditions. After consideration of the report
of Pretrial Services and the arguments of the parties, and affording the defendant an
opportunity for allocation, the Court finds the defendant is unlikely to abide by any
condition or combination of conditions of release. The government’s request for
revocation and detention is granted. The Order Setting Conditions of Release [33] is
revoked and the defendant shall be detained until further order of the court.
       The defendant is committed to the custody of the Attorney General or his
designated representative for confinement in a correctional facility separate, to the
extent practicable, from persons awaiting or serving sentence or being held in custody
pending appeal. The defendant shall be afforded a reasonable opportunity for private
consultation with defense counsel. On order of the court of the United States or on the
request of an attorney for the government, the person in charge of the correctional
facility shall deliver the defendant to the United States Marshal for purpose of an
appearance in connection with a court proceeding.


       IT IS SO ORDERED.

       DATED this 20th day of June, 2019.

                                          BY THE COURT:

                                          s/ Michael D. Nelson
                                          United States Magistrate Judge
